per curiam:
El presente recurso nos brinda la oportunidad de examinar la norma pautada en In re Andréu, Rivera, 149 D.P.R. 820 (1999), y de esclarecer el alcance del Canon 28 del Código de Etica Profesional; específicamente, en las ins-tancias en que una comunicación escrita es enviada, simul-*154táneamente, a la parte contraria, a su representación legal y a todos los abogados de los codemandados.(1) Veamos.
I
El 3 de agosto de 2007 el Ledo. Nelson Biaggi García, miembro del bufete que representa al First Bank of Puerto Rico (First Bank) en el pleito Constructora de Las Americas, Inc. v. First Bank of Puerto Rico, et als., CC EPE-2005-0704, presentó una queja disciplinaria ante este Tribunal contra el Ledo. José A. Axtmayer Balzac,(2) quien repre-senta en el pleito antes mencionado a Constructora de Las Américas, Inc. (Constructora). En su queja, el licenciado Biaggi García alegó que el licenciado Axtmayer Balzac in-currió en una conducta profesional impropia al comuni-carse por escrito con el Sr. Luis M. Beauchamp, Presidente del codemandado First Bank,(3) y expresarle la intención de Constructora de demandarlo en su carácter personal. A esos efectos, el licenciado Biaggi García indicó que al cur-sar dicha misiva el licenciado Axtmayer Balzac infringió el Canon 28 del Código de Ética Profesional, supra.
Posteriormente, el 20 de octubre de 2008 emitimos una Resolución mediante la cual ordenamos a la Procuradora General que formulara la querella correspondiente. Ésta fue presentada el 24 de marzo de 2009.
Luego de presentada la querella y su correspondiente contestación, el 28 de agosto de 2009 emitimos otra Resolución. En ella nombramos como Comisionado Especial al Ledo. Hiram Sánchez Martínez para que nos rin-*155diera un informe con sus determinaciones de hechos y las recomendaciones que estimara pertinentes.
Así las cosas, el 13 de enero de 2010 el Comisionado Especial rindió su informe,, en el cual hizo las determina-ciones de hechos que ahora exponemos.
El 7 de diciembre de 2005 Constructora presentó una demanda en el Tribunal de Primera Instancia, Sala Superior de Caguas, contra First Bank; Desarrolladora Campo-lago; José Osvaldo Pérez Miranda, su esposa Olga Díaz y la Sociedad Legal de Bienes Gananciales por ellos com-puesta, y otros codemandados de nombres desconocidos. En su demanda, Constructora alegó que había pactado con Desarrolladora Campolago la construcción de un proyecto residencial ubicado en el municipio de Cidra, el cual sería financiado por First Bank, y que los demandados habían incumplido con sus obligaciones contractuales. Por ello, Constructora solicitó como remedio una compensación que excede los $3,000,000 por cantidades adeudadas y daños y perjuicios.(4)
El 11 y 12 de julio de 2007, como parte del descubri-miento de prueba, Constructora le tomó una deposición al Sr. Julio Rivera Rodríguez, Jefe del Departamento de Prés-tamos del First Bank. A raíz de las declaraciones que el señor Rivera Rodríguez hizo en la deposición, el licenciado Axtmayer Balzac ponderó la posibilidad de que el propio señor Rivera Rodríguez y el señor Beauchamp, en su carác-ter personal, le fuesen civilmente responsables a Constructora.(5) Esto, pues si lo declarado por el señor Rivera Rodríguez resultaba ser cierto, a juicio del licenciado Axtmayer Balzac, entonces las actuaciones de los señores *156Rivera Rodríguez y Beauchamp podrían ser ultra vires y acarrear consigo la responsabilidad civil de ambos para con Constructora(6)
Posteriormente, con el propósito de no demorar el des-cubrimiento de prueba y la toma de la deposición del señor Beauchamp, el licenciado Axtmayer Balzac decidió avisarle al señor Beauchamp de su posible responsabilidad personal para con Constructora y de la conveniencia de estar representado legalmente por un abogado que no fuese quien representara al First Bank. Por ello, decidió cursar la carta que motivó la presentación de la presente querella. (7)
Contando con el beneficio del Informe del Comisionado Especial y luego de examinar el expediente de autos y las distintas posturas de las partes, procedemos a resolver.
II
El Canon 28 del Código de Ética Profesional dis-pone lo siguiente:
El abogado no debe, en forma alguna, comunicarse, negociar ni transigir con una parte representada por otro abogado en ausencia de éste. Particularmente, debe abstenerse de aconse-jar o incurrir en conducta que pueda inducir a error a una parte que no esté a su vez representada por abogado.(8)
Este canon regula las comunicaciones que emiten los abogados de una parte hacia la parte contraria. Su propó-sito es evitar que los abogados obtengan una ventaja inde-bida mediante acercamientos inapropiados y deshonestos hechos a una parte en ausencia de su representación legal, como también prevenir que los abogados induzcan a error a personas que no están representadas legalmente. De esa *157manera se salvaguarda el privilegio abogado-cliente y el derecho de los litigantes a obtener una representación legal adecuada.(9)
Es preciso señalar que las prohibiciones contenidas en el Canon 28 del Código de Etica Profesional, supra, aplican independientemente del nivel de educación de las partes y de la intención del abogado que emite la comunicación.(10) La jerarquía profesional del abogado comparada con la ausencia de preparación del adversario lego
... colocaría al abogado que así actúe en posición ventajosa y se le haría fácil inducir a error al adversario falto de su repre-sentación legal. A[u]n en casos de igualdad de circunstancias entre abogado y parte adversa, de todas formas es conducta [impropia] el ... comunicarse con dicha parte adversa en au-sencia de su abogado.(11)
En específico, el Canon 28 del Código de Ética Profesional, supra, proscribe lo siguiente: (1) que el abogado de una parte se comunique, negocie o transija con la otra parte en ausencia de su representación legal, y (2) que incurra en conducta mediante la cual induzca o pueda inducir a error a otra parte que a su vez no ostenta representación legal.(12) Nótese que estas prohibiciones son relativas y no absolutas. Dicho canon no proscribe, per se, toda comunicación con una parte que está representada legalmente. Más bien, sólo pro-*158híbe las comunicaciones que se dan con dicha parte en au-sencia de su representación legal.
En cuanto a la primera prohibición establecida por el Canon 28 del Código de Ética Profesional, supra, en In re Andréu, Rivera, supra, nos vimos precisados de esclarecer el alcance de dicho canon dentro del contexto de un pleito en el cual una de las partes es una corporación. En aquella ocasión optamos por ejercer nuestra jurisdicción disciplina-ria sobre unos querellados que, entre otras cosas, enviaron una carta al Presidente de la entidad sin remitirle copia a la representación legal de dicha corporación.
Luego de examinar varias reglas disciplinarias análogas a nuestro Canon 28, indicamos en aquella ocasión que para los efectos de dicho Canon los directores, empleados u oficiales de una corporación pueden ser considerados propiamente como partes de una acción judicial instada contra la corporación.(13) Esto, pues a pesar de la personalidad jurídica independiente de dicha entidad, ésta actúa por conducto de sus empleados. Añadimos que la determinación de si un empleado, director u oficial corporativo es parte de la acción judicial se hará tomando en cuenta factores como: el cargo que ocupa, su poder para tomar decisiones, su autoridad para vincular a la corporación o para hablar a nombre de ésta, y el asunto sobre el cual trata la comunicación.(14)
Consecuentemente, luego de ponderar los factores antes mencionados, resolvimos que el Presidente de la Junta y sus miembros constituían propiamente parte en el pleito. Deter-minamos que ambos querellados incurrieron en conducta impropia y contraria al Canon 28 del Código de Ética Profe-sional, supra, al comunicarse con el Presidente de la Junta y sus miembros, sin la presencia de su representación legal, *159para discutir asuntos inherentemente relacionados a la de-manda de intervención instada por la corporación.(15)
Posteriormente, en In re Martínez Lloréns, supra, censuramos enérgicamente a un abogado que se comunicó con la parte contraria en aras de llegar a un acuerdo transaccional. Al así hacerlo, indicamos que su conducta impropia “no queda[ba] justificada por el hecho de no ha-ber podido comunicarse con el abogado de [la otra parte], ya que tenía otros remedios ante los tribunales para pro-curar el pago de la sentencia [emitida] a favor de sus clientes”.(16)
Aún más, en In re Guzmán Rodríguez, 167 D.P.R. 310 (2006), censuramos a un abogado cuya conducta se limitó a intervenir en una reunión en la cual su cliente y la parte contraria, la cual no estuvo asistida por su representación legal, alcanzaron un acuerdo y dicho abogado lo redujo a escrito. A esos efectos, señalamos en aquella ocasión que el querellado no debió intervenir en la reunión sin la presen-cia del abogado de la parte contraria, “independientemente de las buenas intenciones que pudiera tener de poner fin al pleito en cuestión ... el Canon 28, supra, le prohibía toda comunicación con la otra parte en ausencia de su abogado, por lo que los motivos que tuviera para hacerlo no justifi-can su conducta”. (Enfasis nuestro y en el original. )(17)
III
En el caso de marras, el licenciado Axtmayer Balzac cursó una carta al señor Beauchamp, Presidente del code-mandado First Bank, y, simultáneamente, a todos los de-más abogados de los codemandados. Por ello, el licenciado *160García Biaggi, representante legal del First Bank, se quejó ante nos e indicó que el licenciado Axtmayer Balzac había incurrido en una conducta impropia y contraria al Canon 28 del Código de Ética Profesional, supra. Por su parte, el li-cenciado Axtmayer Balzac adujo que su conducta no infrin-gió dicho Canon, puesto que el señor Beauchamp no era una parte en el pleito y, en la alternativa, su intención al enviar la carta nunca fue obtener ventaja ni inducir a error al se-ñor Beauchamp. No compartimos el criterio del querellado. Veamos.
Como indicamos anteriormente, el Canon 28 del Código de Ética Profesional, supra, prohíbe que un abogado se co-munique con una parte que está representada legalmente, si es que la comunicación ocurre en ausencia de dicha re-presentación legal. Particularmente, conforme a lo pau-tado en In re Andréu, Rivera, supra, esta prohibición es aplicable cuando la parte demandada es una persona jurí-dica y la comunicación es hecha a uno de sus empleados, oficiales o directores. Todo dependerá del cargo que ocupa el empleado, oficial o director; su poder para tomar decisio-nes; su autoridad para vincular a la corporación o para hablar a nombre de ésta, y el asunto sobre el cual trata la comunicación. (18)
Conforme a lo antes mencionado, nos es forzoso concluir que el señor Beauchamp constituye, propiamente, una parte en el pleito Constructora de Las Américas, Inc. v. First Bank of Puerto Rico, et als., CC EPE-2005-0704. Para la fecha en que los hechos ocurrieron, el señor Beauchamp, como Presidente del First Bank, ostentaba el cargo más alto en la je-rarquía administrativa. Por ello, después de la Junta de Directores, es quien posee el mayor poder para tomar decisiones a nombre de la entidad, para vincularla a dichas decisiones y para hablar a su nombre. En este sentido, la normativa pautada en In re Andréu, Rivera, supra, es per-fectamente aplicable al caso de autos.
*161Además, las alegadas intenciones del licenciado Axtmayer Balzac al cursar su comunicación escrita no varían nuestra determinación. Ya hemos indicado que el Canon 28 del Código de Ética Profesional, supra, aplica “independientemente de las buenas intenciones que [pueda] tener [el abogado, puesto que dicho Canon] le prohíb[e] toda comunicación con la otra parte” en ausencia de su representación legal.(19)
No obstante, lo anterior no dispone completamente del asunto ante nuestra consideración. A diferencia de lo ocu-rrido en In re Andréu, Rivera, supra, en el caso de autos el licenciado Axtmayer Balzac cursó la carta objeto de esta acción disciplinaria al señor Beauchamp y, simultánea-mente, a todos los abogados de los codemandados.(20) Esta diferencia nos obliga a analizar si dicha notificación simul-tánea se atempera a los preceptos del Canon 28 del Código de Ética Profesional, supra.
Las prohibiciones establecidas por el referido Canon, como bien nos indica el Comisionado Especial, son fáciles de implementar cuando la comunicación a analizar es una oral; bien sea transmitida personalmente, por teléfono, por circuito cerrado o mediante cualquier otro medio mecánico o electrónico de comunicación oral. Nótese que en estas instancias es suficiente con que el abogado de la parte re-ceptora de la comunicación “esté presente” en la conversa-ción y que pueda participar en ésta para proteger y aseso-rar adecuadamente a su cliente. Lo relevante es que el método de comunicación oral que sea utilizado permita la transmisión simultánea de las voces de los interlocutores, incluyendo la de todos los abogados participantes en la conversación, de manera que puedan adoptar eficazmente las medidas que estimen pertinentes para proteger los in-*162tereses específicos de sus clientes.(21) En otras palabras, lo determinante es que el método de comunicación oral esco-gido permita la intercomunicación instantánea entre las partes. (22)
Ahora bien, cuando la comunicación en controversia es emitida por escrito el análisis al amparo del Canon 28 del Código de Ética Profesional, supra, resulta distinto. Como norma general, cuando la comunicación es escrita su recibo por la parte contraria no ocurre ante la “presencia física” de su representación legal. Por ello, bajo la impresión de actuar conforme a los preceptos del referido Canon, la práctica común ha sido enviar la comunicación escrita a la parte contraria y, simultáneamente, copia a su abogado.(23)
A nuestro juicio, toda comunicación, sea oral o escrita, entre un abogado y una parte que esté representada legalmente siempre debe hacerse en presencia de su representación legal. En específico, cuando un abogado desea comunicarse por escrito con la parte contraria debe hacerlo, en primera instancia, “por conducto” de la representación legal de la parte contraria. Esto, pues la propia naturaleza de la comunicación escrita imposibilita, en la gran mayoría de las ocasiones, que el abogado de la parte contraria esté *163presente cuando su cliente recibe la comunicación. Permi-tir lo contrario, aunque la comunicación escrita sea notifi-cada simultáneamente a la representación legal de la parte contraria, acarrea el riesgo de que la copia dirigida al abo-gado no sea recibida o que sea recibida con demora perju-dicial a la relación abogado-cliente que el Canon 28 del Código de Etica Profesional, supra, pretende salvaguardar. Además, una carta que resultase amenazante que le llegue al abogado con demora podría surtir un efecto nocivo en su cliente, pues lo podría inducir a actuar contrario a su mejor interés legal o podría suscitar resultados imprevistos.(24)
Asimismo, estimamos que el envío de la comunicación escrita a la parte contraria y, simultáneamente, a su representación legal debe hacerse sólo ante la presencia de circunstancias apremiantes y en última instancia. Por ello, un abogado sólo debe recurrir al método de envío simultáneo cuando sus intentos de enviar la comunicación escrita por conducto del abogado de la parte contraria han sido infructuosos y luego de haberle avisado a dicha representación legal que utilizará el método de envío simultáneo. Esto, siempre y cuando el aviso en cuestión contenga copia de la comunicación escrita. De esta forma se eliminan los riesgos antes descritos y se evitan los efectos nocivos causados por una demora en la entrega de la comunicación escrita. Ahora bien, en las instancias en que se haya cumplido con lo anterior y se recurra al método de envío simultáneo es preferible que, en lo posible, se entregue la comunicación a la mano cuando la parte contraria y su abogado se encuentran en el mismo lugar.
En resumen, el Canon 28 del Código de Etica Profesio-nal, supra, no proscribe todas las comunicaciones que un abogado sostenga con una parte que esté a su vez repre-sentada legalmente. Sólo prohíbe las comunicaciones que ocurran con dicha parte en ausencia de su representación *164legal. Consecuentemente, cuando un abogado opte por co-municarse por escrito con la parte contraria deberá proce-der conforme a la norma aquí esbozada.

En primera instancia, el abogado deberá remitir la co-municación escrita por conducto de la representación legal de la parte contraria. Cuando este método de envío resulte infructuoso y concurran circunstancias apremiantes, el abogado deberá apercibirle a la representación legal de la parte contraria que desea enviar la comunicación escrita directamente a dicha parte. En este aviso se le deberá ade-lantar copia de la comunicación escrita al abogado de la parte contraria.

Luego de realizar el aviso antes descrito, el abogado po-drá enviar la comunicación escrita simultáneamente a la parte contraria y a su representación legal. Es preferible que dicha comunicación escrita se entregue a la mano si-multáneamente, si es que la parte contraria y su represen-tación legal se encuentran en el mismo lugar. De lo contra-rio, el abogado podrá enviarla por correo certificado con aviso de recibo simultáneamente a la parte contraria y a su representación legal. (25)
IV
En el caso de autos no surge del expediente que el licen-ciado Axtmayer Balzac le haya enviado la comunicación escrita al señor Beauchamp, primeramente, por conducto de su abogado, ni que dichos intentos de comunicación con la parte contraria hayan sido infructuosos. Tampoco surge del expediente que hubiesen circunstancias apremiantes que justificaran el envío simultaneo de la carta al señor Beauchamp y a su representación legal.(26) Por ello, al ha-*165ber utilizado el método de envío simultáneo en primera instancia, el licenciado Axtmayer Balzac violó el Canon 28 del Código de Etica Profesional, supra.
Sin embargo, en esta ocasión hemos de limitar nuestra facultad disciplinaria a una amonestación. (27) El licenciado Axtmayer Balzac goza de buena reputación entre los miembros de la profesión togada. Ha mantenido un histo-rial profesional limpio durante los treinta y cinco años que lleva ejerciendo la profesión de abogacía y, anteriormente, no había sido objeto de procedimiento disciplinario alguno.
Además, tanto el querellado como el Comisionado Especial y la Procuradora General, están de acuerdo en que ninguna parte en el pleito quedó perjudicada por el envío simultáneo de la comunicación escrita objeto de este proce-dimiento disciplinario. Dicha comunicación tampoco tuvo “el propósito de intimidar al señor Beauchamp”, “ni fue redactada en lenguaje amenazante”.(28)
V
Por los fundamentos antes expuestos, amonestamos al Ledo. José A. Axtmayer Balzac por haber infringido el Canon 28 del Código de Etica Profesional, supra. Le apercibi-mos que de incurrir nuevamente en conducta contraria a los cánones del Código de Etica Profesional, podrá ser san-cionado de forma más severa.
El Juez Presidente Señor Hernández Denton no interviene. La Juez Asociada Señora Rodríguez Rodríguez se inhibió. El Juez Asociado Señor Kolthoíf Caraballo no intervino.

(1) 4 L.P.R.A. Ap. IX, C. 28.


(2) El licenciado Axtmayer Balzac fue admitido al ejercicio de la abogacía el 11 de diciembre de 1975 y al ejercicio de la notaría el 26 de junio de 1981.


(3) El 28 de septiembre de 2009 el señor Beauchamp cesó sus labores como presidente de First Bank of Puerto Rico.


(4) Véase Informe del Comisionado Especial, págs. 1-2.


(6) Según el licenciado Axtmayer Balzac, la deposición del señor Rivera Rodrí-guez reveló que sus acciones en torno al financiamiento del proyecto residencial no tenían base documental o reglamentaria, sino que eran autorizaciones que recibía directamente del señor Beauchamp. Véase Informe del Comisionado Especial, págs. 3-4.


(6) Véase Informe del Comisionado Especial, págs. 3-4.


(7) íd.


(8) 4 L.P.R.A. Ap. IX, C. 28.


(9) In re Andréu, Rivera, supra, pág. 825. Véanse, además: In re Ríos Meléndez, 175 D.P.R. 923 (2009); In re Amundaray Rodríguez I, 172 D.P.R. 60 (2007); In re Hernández Rosario, 170 D.P.R. 103, 115 (2007); In re Guzmán Rodríguez, 167 D.P.R. 310, 314-315 (2006); In re Chiques Velázquez, 161 D.P.R. 303, 306 (2004); In re Martínez Lloréns, 158 D.P.R. 642, 645-646 (2003).


(10) In re Ríos Meléndez, supra; In re Amundaray Rodríguez I, supra; In re Hernández Rosario, supra, págs. 115-116; In re Guzmán Rodríguez, supra, pág. 315; In re Chiques Velázquez, supra; In re Martínez Llorens, supra, pág. 646; In re Andréu, Rivera, supra.


(11) S. Torres Peralta, El Derecho Notarial Puertorriqueño, edición especial, San Juan, Pubs. STP, 1995, págs. 4.67-4.68.


(12) En cuanto a esta segunda prohibición establecida por el Canon 28 del Código de Ética Profesional, véanse: In re Castillo Herrera, 159 D.P.R. 276 (2003); In re Vargas Soto, 146 D.P.R. 55 (1998); In re Soto Cardona, 143 D.P.R. 50 (1997).


(l3) In re Andréu, Rivera, supra, págs. 828-830. Esta norma fue reiterada en In re Castillo Herrera, supra, págs. 279-280, y en In re Amundaray Rodríguez I, supra.


(14) In re Andréu, Rivera, supra, pág. 829.


(15) íd., págs. 830-831.


(16) In re Martínez Lloréns, supra, pág. 647; In re Ríos Acosta, supra.


(17) In re Guzmán Rodríguez, supra, págs. 316-317. Cf. In re Pabón García, 118 D.P.R. 723 (1987).


(18) In re Andréu, Rivera, supra, pág. 829.


(19) In re Guzmán Rodríguez, supra, págs. 316-317; In re Ríos Meléndez, supra. Cf. In re Pabón García, supra.


(20) Surge del expediente que todos los abogados involucrados en el caso tienen sus oficinas en el mismo edificio.


(21) Véase Informe del Comisionado Especial, pág. 13.


(22) íd., págs. 13-14.


(23) Existen argumentos a favor y en contra de una norma que le permita a un abogado enviarle a la parte contraria una comunicación escrita sobre algún aspecto del pleito, si notifica simultáneamente copia de dicha comunicación al abogado de la parte receptora. A favor, podría argumentarse que puede haber ocasiones en las que un abogado tiene suficientes motivos para creer que las ofertas de transacción que le ha realizado a la parte contraria, a través de su representación legal, no han llegado a conocimiento de dicha parte. Así, para asegurarse que la parte contraria sepa de las ofertas ya realizadas, y de las que están por realizarse, si alguna, el abogado podría estar interesado en enviarle las ofertas directamente a la parte contraria.
De igual forma, en contra de lo anterior, podría argumentarse que el riesgo de que la parte contraria no reciba la comunicación escrita siempre está presente en un sistema adversativo de litigación. Este sistema reconoce un amplio margen a la dis-creción profesional de los abogados. Por ello, enuncia este argumento, que la falta de un abogado, consistente en no informar a su cliente sobre los asuntos del caso, debe ser atendida de otro modo y no circunvalando el conocimiento de la comunicación escrita que debe tener la representación legal de la parte receptora de dicha comunicación. Véase Informe del Comisionado Especial, págs. 14-15.


(24) Véase Informe del Comisionado Especial, págs. 15-16.


(25) La norma aquí esbozada no se circunscribe a partes contrarias, sino se extiende a todas las partes dentro de un pleito.


(26) De haber concurrido circunstancias apremiantes, el licenciado Axtmayer Balzac hubiese tenido que enviar el aviso previo antes descrito, como paso anterior a *165incurrir en el método de envío simultáneo.


(27) Al imponer sanciones disciplinarias hemos de considerar, entre otras cosas, el historial profesional del querellado, si ha sido objeto de acción disciplinaria anterior, si goza de buena reputación entre los miembros de la profesión legal, si su conducta impropia causó perjuicio a otra parte. In re Soto Cardona, supra.


(28) Véase Informe del Comisionado Especial, pág. 17.